Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 1 of 21 Page ID #:808


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                                                                         JS-6
                             CIVIL MINUTES—GENERAL

  Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
  Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                            Court Reporter:
            Rita Sanchez                             Not Reported

            Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
            None Present                             None Present

  Proceedings (In Chambers): ORDER RE MOTION TO REMAND CASE [9];
                             MOTION TO COMPEL ARBITRATION [10]

        Before the Court are two motions:

         First, there is Plaintiff Jacqueline Phillips-Harris’ Motion to Remand (“Remand
  Motion”), filed on March 23, 2020. (Docket No. 9). Defendant BMW of North
  America, LLC (“BMW”) filed an Opposition on March 30, 2020. (Docket No. 13).
  Plaintiff filed a Reply on April 6, 2020. (Docket No. 20).

         Second, there is BMW’s Motion to Compel Arbitration (“Arbitration Motion”),
  filed on March 23, 2020. (Docket No. 10). Plaintiff filed an Opposition on March 30,
  2020. (Docket No. 15). BMW filed a Reply on April 6, 2020. (Docket No. 21).

        The motions were noticed to be heard on April 20, 2020. The Court read and
  considered the papers on the motions and deemed the matter appropriate for decision
  without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. Vacating the
  hearing was further required by the Continuity of Operations Plan arising from the
  COVID-19 emergency. The hearing was therefore VACATED and removed from the
  Court’s calendar.

        For the reasons discussed below, the Court rules as follows:

             The Remand Motion is DENIED. The Court has diversity jurisdiction
              over this action. The Court also declines to order sanctions.

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 2 of 21 Page ID #:809


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
  Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
             The Arbitration Motion is GRANTED. BMW is a third-party
              beneficiary of the Lease Agreement between Plaintiff and Long Beach
              BMW-Mini, and therefore may enforce the arbitration provision within
              the Lease Agreement.

  I.    BACKGROUND

        On February 11, 2020, Plaintiff commenced this action in Los Angeles County
  Superior Court. (Notice of Removal (“NoR”) ¶ 1 (Docket No. 1); Complaint (Docket
  No. 1-1)).

        The Complaint contains the following allegations:

         On or about April 15, 2018, Plaintiff leased a 2018 BMW X5 (“Vehicle” or
  “Subject Vehicle”), which was manufactured, distributed, or sold by BMW.
  (Complaint ¶ 6). In connection with the purchase, Plaintiff received an express written
  warranty in which BMW undertook to preserve or maintain the utility or performance
  of the Vehicle or to provide compensation if there was a failure in utility or
  performance for a specified period of time. (Id. ¶ 7). During the warranty period, the
  Vehicle contained or developed various defects, including problems with the brakes,
  engine, restraint system, electrical system, powertrain, and air-conditioning. (Id. ¶ 8).
  Plaintiff has rightfully rejected and/or justifiably revoked acceptance of the Vehicle
  and has exercised a right to cancel the sale. (Id. ¶ 12).

        Based in part on the above allegations, Plaintiff asserts six claims for relief
  against BMW: (1) breach of implied warranty of merchantability, California Civil
  Code § 1794; (2) breach of the implied warranty of fitness, California Civil Code
  § 1794; (3) sale of defective merchandise without disclosing defects, California
  Business & Professions Code §§ 17531, 17535; (4) breach of express warranty,
  California Civil Code § 1794; (5) failure to promptly repurchase product, California
  Civil Code § 1793.2(D); and (6) failure to commence repairs within a reasonable time
  and to complete them within 30 days, California Civil Code § 1794. (Id. ¶¶ 5-44).


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 3 of 21 Page ID #:810


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

  Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
  Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
         Plaintiff seeks her “entire purchase price” under California Civil Code §
  1792(b)(1), or in the alternative, the diminution in value of the Vehicle resulting from
  its defects. (Id. ¶ 12). Plaintiff additionally seeks civil penalties for each violation in
  the amount of up to two times Plaintiff’s total damages, restitution, consequential and
  incidental damages, and attorneys’ fees. (Id. at 9, Prayer A-K).

        On March 13, 2020, BMW timely removed the action, invoking the Court’s
  diversity jurisdiction. (See generally NoR).

  II.   PRELIMINARY MATTERS

        A.     Meet and Confer

         Both parties accuse each other of failing to comply with Local Rule 7-3, which
  details the requirements for meeting and conferring prior to filing a motion. (Remand
  Motion at 8; Remand Opp. at 10-11; Arbitration Motion at 23-24). It appears that
  Plaintiff’s counsel and BMW’s counsel spoke on the phone twice: first, on March 11,
  2020 to discuss the Arbitration Motion; and second, on March 16, 2020 to discuss the
  Remand Motion. (See id.). Nonetheless, the parties argue that the phone calls did not
  satisfy the Local Rule 7-3 requirement because certain details were not discussed. (See
  id.). Aa a result, Plaintiff’s counsel requests that the Court impose sanctions on
  BMW’s counsel, and BMW’s counsel requests that the Court deny the Remand
  Motion. (See id.).

         The Court will not impose sanctions or deny the Remand Motion on the basis of
  the parties’ alleged failures to comply with L.R. 7-3, considering the parties had phone
  calls to discuss both motions, at least in some capacity.

        B.     Requests for Judicial Notice

         Both parties filed Requests for Judicial Notice in conjunction with their briefs
  for the Remand Motion and the Arbitration Motion.


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              3
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 4 of 21 Page ID #:811


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
  Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
        First, along with its Opposition to the Remand Motion, BMW submitted a
  Request for Judicial Notice, requesting that the Court take judicial notice of this
  Court’s unpublished order, which denied a plaintiff’s motion to remand. (See Docket
  No. 14). Plaintiff did not file an Opposition to this Request for Judicial Notice.

         Second, along with its Arbitration Motion, BMW submitted another Request for
  Judicial Notice, requesting that the Court take judicial notice of several unpublished
  orders that granted BMW’s motion to compel arbitration. (See Docket No. 11).
  Plaintiff did not file an Opposition to this Request for Judicial Notice.

         Third, in conjunction with its Opposition to the Arbitration Motion, Plaintiff
  submitted a Request for Judicial Notice, requesting that the Court take judicial notice
  of (1) several district court orders, which denied BMW’s motion to compel arbitration;
  (2) a Ninth Circuit opinion, which denied another car manufacturer’s motion to compel
  arbitration; and (3) a copy of a plaintiff’s motion for sanctions in another action. (See
  Docket No. 16). BMW filed an Opposition to this Request for Judicial Notice.
  (Docket No. 23).

         As noted above, the majority of the documents attached to the Requests for
  Judicial Notice are district court orders regarding motions to remand or motions to
  compel arbitration. The Court may take judicial notice of court filings and other
  matters of public record. See Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741,
  746 n.6 (9th Cir. 2006). However, the Court would consider it odd to take judicial
  notice of court filings where they are offered, as here, as persuasive authority. To the
  extent that certain cases are binding and are applicable to the facts here, the Court will
  consider them in the analysis below.

        Accordingly, all the Requests for Judicial Notice are DENIED as moot.

        C.     Evidentiary Objections

       Plaintiff filed two sets of evidentiary objections. First, Plaintiff filed her
  Evidentiary Objections and Motion to Strike Evidence Cited by or Referred to in
  BMW’s Opposition to Plaintiff’s Motion to Remand Action. (Docket No. 20-2).
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              4
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 5 of 21 Page ID #:812


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

  Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
  Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
  Specifically, Plaintiff objects to two declarations of Betty Luu, one which was filed
  with the Notice of Removal (Docket No. 4) and another which was filed with BMW’s
  Opposition (Docket No. 13-1). (See id.). BMW filed a response on April 13, 2020.
  (Docket No. 34).

        Second, Plaintiff filed her Evidentiary Objections and Motion to Strike Evidence
  Cited by or Referred to BMW’s Arbitration Motion (erroneously titled Objections and
  Motion to Strike Evidence Cited by or Referred to “in its Opposition to Plaintiff’s
  Motion to Compel Arbitration”). (Docket No. 17). BMW filed a response on April 6,
  2020. (Docket No. 24).

        None of the objections are convincing as many are garden variety evidentiary
  objections based on lack of foundation, hearsay, lack of authentication, and improper
  conclusions. In ruling on the motions, the Court relies only upon admissible evidence.
  To the extent the Court relies upon evidence to which Plaintiffs object, the objections
  are OVERRULED. To the extent the Court does not, the objections are DENIED as
  moot.

        D.    Request to Cross-Examine Declarants

        In addition, Plaintiff filed a request to cross-examine declarants Lisa Mendoza,
  Tyler Weight, and Betty Luu. (Docket No. 18). BMW filed an objection to the
  request. (Docket No. 27).

        Lisa Mendoza is a Controller at Long Beach BMW-Mini, and through her
  declaration, she attached a copy of the lease agreement for Plaintiff’s Vehicle. (See
  Docket No. 10-1; Docket No. 19-1 (“Lease Agreement”)). As noted below, BMW
  accidentally forgot to attach the Lease Agreement with Mendoza’s first declaration, but
  subsequently attached the agreement in a Notice of Errata. (See id.).

          Tyler Weight is the Finance Systems Manager for BMW Financial Services NA,
  LLC (“BMW NA”), and asserted in his declaration that BMW and BMW FS are
  affiliates of one another because BMW FS is a wholly-owned subsidiary of BMW.
  (Declaration of Tyler Weight (“Weight Decl.”) (Docket No. 10-2)).
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              5
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 6 of 21 Page ID #:813


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
  Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
         Betty Luu is one of the attorneys of record for BMW. (Docket No. 4). In one of
  her declarations, she attached a copy of the Lease Agreement pertaining to the Vehicle
  to the Notice of Removal. (See Docket Nos. 4, 4-2).

         Plaintiff argues that cross-examination will reveal that each declarant is
  “attempting to testify concerning facts about which [he or she] lacks personal
  knowledge” and “that [his or her] claim to have personal knowledge of the alleged
  facts is untrue.” (Id. at 2-3).

        Plaintiff’s request is not well taken. Plaintiff has produced no evidence or basis
  for challenging the assertions made by each declarant. In fact, there does not appear to
  be any meaningful dispute that the Lease Agreement is what it purports to be or that
  BMW is an affiliate of BMW FS. Therefore, cross-examination of the declarants,
  including opposing counsel, is a drastic remedy which is not justified by the facts here.

         Accordingly, the Request to Cross Examine Declarants is DENIED.

  III.   REMAND MOTION

         A.    Legal Standard

         Removal from state court to this Court is proper when diversity of citizenship
  exists among the parties and the amount in controversy exceeds $75,000. See 28
  U.S.C. §§ 1331, 1332(a).

        A defendant carries the “burden of establishing that removal is proper.”
  Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir.
  2009). Moreover, when the “complaint does not specify the amount sought as
  damages, the removing party must prove by a preponderance of the evidence that the
  amount in controversy meets” the $75,000 threshold. Guglielmino v. McKee Foods
  Corp., 506 F.3d 676, 683 (9th Cir. 2006). All the following can be used to show that
  the amount in controversy threshold has been met: (i) general damages; (ii) special
  damages; (iii) attorneys’ fees if recoverable; and punitive damages if recoverable.
  Conrad v. Hartford Accident & Indem. Co., 994 F. Supp. 1196, 1198 (N.D. Cal. 1998).
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              6
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 7 of 21 Page ID #:814


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
  Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
        Finally, if any doubt exists as to whether the removing party has the right to
  removal, the “case should be remanded to state court.” Matheson v. Progressive
  Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003).

        B.     Discussion

          The Court notes that Plaintiff did not put forth any substantive argument in its
  opening brief. Instead, in her opening brief, she conclusorily asserts that “unless
  [BMW] can meet its burden of proving that the removal was proper, this Court should
  grant the motion and remand the case to the Superior Court.” (Remand Motion at 8).
  After BMW filed its Opposition, Plaintiff advances a number of new arguments for the
  first time in her Reply. Specifically, she argues that the Remand Motion should be
  granted because BMW has not proven (1) its own citizenship, (2) Plaintiff’s
  citizenship, or that (3) the amount in controversy exceeds $75,000. (See generally
  Remand Reply). Because this motion deals with the Court’s subject matter
  jurisdiction, the Court will address all relevant arguments to determine the Court’s
  jurisdiction.

               1.    Complete Diversity

         The Court must first determine the relevant parties to determine complete
  diversity. At the time of removal, Plaintiff and BMW were the only named parties.
  (See generally Complaint). Nonetheless, Plaintiff asserts in her Remand Motion that
  she “intended to add the true name of certain California-based automotive dealerships
  that serviced the vehicle.” (Remand Motion at 5). It is not clear whether Plaintiff is
  arguing that the Court should consider the citizenship of certain California-based
  automotive dealerships, whom Plaintiff has not yet added as defendants in this action.
  To the extent that Plaintiff is advancing such an argument, it is rejected.

         As BMW argues, Plaintiff’s intent to add a non-diverse party is irrelevant to
  determining whether diversity exists. (Remand Opp. at 3). Plaintiff has not named any
  defendant other than BMW in her Complaint, and she has made no effort to do so.
  Accordingly, the Court will not consider the alleged citizenship of fictitious defendants
  in determining whether it has jurisdiction. See 28 U.S.C. § 1441(b)(1) (“In
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              7
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 8 of 21 Page ID #:815


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
  Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
  determining whether a civil action is removable on the basis of the jurisdiction under
  section 1332(a) of this title, the citizenship of defendants sued under fictitious names
  shall be disregarded.”); Newcombe v. Adolf Coors Co., 157 F.3d 686, 690 (9th Cir.
  1998) (“28 U.S.C. § 1441(a) explicitly provides that the citizenship of defendants sued
  under fictitious names shall be disregarded for purposes of removal. As such, the
  district court was correct in only considering the domicile of the named defendants.”).
  Accordingly, the Court only examines whether complete diversity exists between the
  named parties.

         First, BMW has established that Plaintiff is a citizen of California for the
  purposes of diversity jurisdiction. A natural person’s state citizenship is determined by
  her state of domicile, which is “her permanent home, where she resides with the
  intention to remain or to which she intends to return.” Kanter v. Warner-Lambert Co.,
  265 F.3d 853, 857 (9th Cir. 2001). The Ninth Circuit has not adopted the presumption
  that a person’s current residence is presumed to be the person’s state of domicile.
  Mondragon v. Capital One Auto Fin., 736 F.3d 880, 886 (9th Cir. 2013). Instead, “a
  court should consider ‘the entire record’ to determine whether evidence of residency
  can properly establish citizenship.” Id.

          Here, BMW submitted sufficient evidence to support its contention that Plaintiff
  is a citizen of California. Specifically, BMW submitted the following: (1) Plaintiff’s
  driver’s license; (2) Plaintiff’s grant deed; (3) Plaintiff’s lease agreement; (4)
  Plaintiff’s repair records; and (5) Plaintiff’s customer service records for the Vehicle.
  (Docket No. 4, Ex. D; Docket No. 13-1, Ex. B). All these records list a California
  address for Plaintiff. (See id.). Although Plaintiff argues that BMW has not proven
  her citizenship, she does not refute the accuracy of any of the submitted evidence and
  does not provide any evidence to the contrary. Because a reasonable inference from
  such evidence is that Plaintiff resides in California with the intention to remain here,
  BMW has sufficiently established that Plaintiff is a citizen of California for the
  purposes of diversity jurisdiction.

       Second, BMW has established that it is not a citizen of California. The Notice
  of Removal provides that BMW is a “privately held Delaware limited liability
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              8
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 9 of 21 Page ID #:816


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
  Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
  company with its princip[al] place of business located in Woodcliff Lake, New
  Jersey.” (NoR ¶ 17). As a limited liability company, BMW’s principal place of
  business or formation under Delaware law is irrelevant for purposes of diversity
  jurisdiction. Rather, BMW is a citizen of the state, or foreign country, of which its
  owners or members are citizens. Johnson v. Columbia Props. Anchorage, LP, 437
  F.3d 894, 899 (9th Cir. 2006) (“[A]n LLC is a citizen of every state of which its
  owners/members are citizens.”).

        Here, BMW asserts that it is a wholly owned subsidiary of BMW (US) Holding
  Corporation, which is the sole member of BMW. (NoR ¶ 17) (citing Corporate
  Disclosure Statement ¶ 1 (Docket No. 3)). Therefore, BMW’s citizenship is
  determined by the citizenship of BMW (US) Holding Corporation.

         A corporation is a deemed a citizen of (1) the state by which it has been
  incorporated and (2) the state where it has its principal place of business. 28 U.S.C.
  § 1332(c)(1). A corporation’s “principal place of business” refers to the “nerve center”
  of the corporation: the “place where a corporation’s officers direct, control, and
  coordinate the corporation’s activities.” Hertz Corp. v. Friend, 559 U.S. 77, 92–93
  (2010). The nerve center “should normally be the place where the corporation
  maintains its headquarters ….” Id.

         Here, BMW asserts that “BMW (US) Holding Corporation is a privately held
  Delaware corporation with its principal place of business located in New Jersey.”
  (Corporate Disclosure Statement ¶ 1). Accordingly, BMW has established that it is a
  citizen of Delaware and New Jersey.

         Plaintiff does not dispute that BMW (US) Holding Corporation is incorporated
  in Delaware or that its principal place of business is in New Jersey. (See Remand
  Reply). Instead, she argues that BMW failed to establish its citizenship because it
  failed to provide “any evidence of the citizenship of its members.” (Id. at 4). This
  argument is meritless. “A removing defendant . . . need only allege facts sufficient to
  establish a party’s citizenship in its notice of removal; it need not adduce evidence
  supporting those facts.” Zeppeiro v. Green Tree Servicing, LLC, No. CV 14-01336

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              9
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 10 of 21 Page ID #:817


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
   Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
   MMM (JCx), 2014 WL 12596312, at *6 (C.D. Cal. June 16, 2014). “The allegations
   in the notice of removal are taken as true; the burden of adducing evidence to support
   them is only triggered if the plaintiff adduces evidence in a motion to remand that
   rebuts the factual allegations.” Id. Because Plaintiff has not adduced any such
   evidence, BMW was not required to provide evidence to support its facts.

         Accordingly, BMW has established complete diversity among the parties.

                2.     Amount in Controversy

          The Court also determines that the amount of controversy requirement has been
   satisfied.

           Plaintiff first argues that BMW cannot establish that the amount in controversy
   because its counsel certified in an answer that it lacks sufficient information to deny or
   admit Plaintiff’s allegation that the amount in controversy in this matter exceeded
   $25,000. (Remand Reply at 6). This argument is unpersuasive. “The basic rule is
   that, for jurisdictional purposes, the amount in controversy is measured by the amount
   of the claim” so long as the amount appears to be in good faith and not fictitiously
   asserted. Riggins v. Riggins, 415 F.2d 1259, 1260 (9th Cir. 1969). Potential defenses
   to all or part of the claim do not affect the amount in controversy. See id. at 1261-62.
   Therefore, the fact that BMW did not admit or deny in an answer that the amount in
   controversy exceeded $25,000 does not affect the Court’s analysis.

          Plaintiff then challenges BMW’s calculation of the amount in controversy.
   (Remand Reply at 7-13). In its Opposition, BMW asserts that Plaintiff would have
   paid a total of $44,383.48 to lease the Vehicle at the end of the lease term. (Remand
   Opp. at 7). Because Plaintiff seeks a repurchase of the Vehicle for “the entire purchase
   price” as well as “civil penalty of up to two times her actual damages,” BMW asserts
   that the amount in controversy from the actual damages and civil penalty alone exceed
   the jurisdictional requirement. (Remand Opp. at 7-8) (citing Complaint ¶¶ 12, 29, 32,
   37, 44, Prayer for Relief). In addition, BMW notes that Plaintiff seeks attorneys’ fees
   under the Song Beverly-Act, and asserts that such fees would increase the amount in
   controversy even more. (Remand Opp. at 9).
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              10
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 11 of 21 Page ID #:818


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
   Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
          Plaintiff first criticizes BMW’s estimate of $44,383.48 as the value of the lease
   payments. Specifically, Plaintiff notes that the amount should be reduced by the
   $5,000 manufacturer’s rebate and by the mileage offset under California Civil Code
   § 1793.2(d)(2)(B), which BMW estimates to be $2,623.67. (Remand Opp. at 7, n.5;
   Remand Reply at 7). Plaintiff further argues that actual damages should be lowered
   based on BMW’s other potential defenses. Potential defenses are not considered in the
   amount in controversy. See Riggins, 415 F.2d at 1261-62 (that the statute of
   limitations defense might bar portion of relief sought did not affect amount in
   controversy). However, for the purposes of this analysis, the Court will reduce
   $7,623.67 from BMW’s estimate and assume an estimated actual damage of
   $36,759.81.

          Plaintiff also argues that the Court should disregard the civil penalty in its
   analysis because BMW has not provided any analysis suggesting an award of civil
   penalty would be appropriate based on the facts of the case. (Remand Reply at 8-9).
   The Court disagrees. Under the Song-Beverly Act, Plaintiff may be entitled to a civil
   penalty of up to two times the amount of restitution if Plaintiff can establish that
   BMW’s violations were willful. Cal. Civ. Code § 1794(c). Indeed, Plaintiff alleges
   that BMW’s failure to comply with its obligations was “willful” and seeks “a civil
   penalty of two times of actual damages.” (Complaint ¶ 29). Like many other district
   courts in this circuit, the Court determines that “there is good reason to include the
   Song-Beverly Act’s civil penalty of up to two times the amount of actual damages in
   the amount in controversy.” Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004,
   1009 (N.D. Cal. 2002) (collecting cases where treble damages authorized by state law
   may be included in determining the amount in controversy); see also Lawrence v. FCA
   US LLC, No. CV 16-05452-BRO (GJSx), 2016 WL 5921059, at *4 (C.D. Cal. Oct. 11,
   2016) (considering the maximum civil penalties under the Song-Beverly Act when
   determining amount in controversy); Romo v. FFG Ins. Co., 397 F. Supp. 2d 1237,
   1240 (C.D. Cal. 2005) (same); Lee v. FCA US, LLC, No. CV 16-5190-PSG (MRWx),
   2016 WL 11516754, at *2 (C.D. Cal. Nov. 7, 2016) (same); Gonzalez v. FCA US LLC,
   No. EDCV 19-967-PSG (RAOx), 2020 WL 1444941, at *3 (C.D. Cal. Mar. 24, 2020)
   (same).

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              11
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 12 of 21 Page ID #:819


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
   Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
          Therefore, to calculate the civil penalty, the Court doubles the amount of
   restitution. The amount in dispute for the civil penalty is thus approximately
   $73,519.62 ($36,759.81 x 2).

         Combining actual damages and civil penalties, BMW has established that the
   amount in controversy is approximately $110,279.43, which exceeds the jurisdictional
   requirement, before accounting for attorneys’ fees.

         BMW has sufficiently established that complete diversity exists and the amount
   in controversy exceeds $75,000. Accordingly, the Remand Motion is DENIED.

   IV.   ARBITRATION MOTION

         A.     Legal Standard

           Under the Federal Arbitration Act (the “FAA”), a party moving to compel
   arbitration must show: “(1) the existence of a valid, written agreement to arbitrate; and,
   if it exists, (2) that the agreement to arbitrate encompasses the dispute at issue.” Ashbey
   v. Archstone Prop. Mgmt., Inc., 785 F.3d 1320, 1323 (9th Cir. 2015). “[C]ourts must
   enforce the parties' agreement to arbitrate threshold issues regarding the arbitrability of
   the dispute,” but only if there is “clear and unmistakable evidence” that the parties so
   agreed. Momot v. Mastro, 652 F.3d 982, 987 (9th Cir. 2011) (internal quotation marks
   and citation omitted). The party seeking arbitration need only prove the existence of
   an agreement to arbitrate by a preponderance of the evidence. Norcia v. Samsung
   Telecoms. Am., LLC, 845 F.3d 1279, 1283 (9th Cir. 2017).

         B.     Discussion

          BMW argues that Plaintiff must arbitrate her claims because she entered into a
   Lease Agreement, which contains an arbitration clause. (Arbitration Motion at 1).
   While BMW was not a signatory to the agreement, it further argues that it may enforce
   the arbitration clause in the agreement as a third-party beneficiary. The Court agrees.


   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              12
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 13 of 21 Page ID #:820


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
   Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
                1.     Valid Arbitration Agreement

         Plaintiff first argues that the Arbitration Motion should be denied because BMW
   has not presented any evidence that an arbitration agreement exists. (Arbitration
   Motion Opp. at 3-4).

          In conjunction with the Arbitration Motion, BMW filed a declaration, which
   purported to attach the Lease Agreement. (See Declaration of Lisa Mendoza
   (“Mendoza Decl.”) (Docket No. 10-1) ¶ 2). However, the declaration did not actually
   attach the agreement. (See id.). After Plaintiff noted this error, BMW filed a Notice of
   Errata, attaching the Lease Agreement. (Docket No. 17 at 2; Docket No. 19-1). The
   Lease Agreement contains an arbitration clause, which provides that the parties “may
   choose to have any dispute between [them] decided by arbitration and not in a court or
   by jury trial.” (See Lease Agreement ¶ 38).

          Although this Notice of Errata was filed after Plaintiff filed the Opposition, the
   Court determines that BMW’s error did not prejudice Plaintiff. Plaintiff was well
   aware of the Lease Agreement, and in fact, Plaintiff appears to familiar with the
   language of the arbitration clause at issue. For example, in her Opposition to the
   Arbitration Motion, Plaintiff argues that the “plain language” of the arbitration
   provision does not support BMW’s interpretation of the word “affiliate” and cites
   different parts of the arbitration provision. (See Arbitration Opposition at 5-6).
   Accordingly, the Court determines that BMW’s error did not prejudice Plaintiff and
   will consider the Lease Agreement filed with the Notice of Errata. See Malletier v.
   Sadia, No. 14-CV-05421-BLF, 2015 WL 7351465, at *3 (N.D. Cal. Nov. 20, 2015)
   (“Insofar as those documents are well-known to Defendants and, in fact, derive from
   their records, there is no real prejudice.”).

          Because BMW has proved the existence of a Lease Agreement with an
   arbitration provision, BMW has demonstrated that an arbitration agreement exists.




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              13
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 14 of 21 Page ID #:821


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
   Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
                2.    BMW’s Express Warranty

          Even if a valid arbitration agreement exists, Plaintiff argues that BMW cannot
   enforce the agreement because BMW’s express warranty “expressly permits Plaintiff
   to pursue h[er] Lemon Law claims against [BMW] in court.” (Arbitration Opposition
   at 4). Plaintiff bases this argument on the following provision in BMW X-Series
   Warranty (Docket No. 15-2):

         You are required to use BBB AUTO LINE [a mediation/arbitration
         program administered by the Council of Better Business Bureaus] before
         asserting in court any rights or remedies conferred by California Civil
         Code Section 1793.22. You are not required to use BBB AUTO LINE
         before pursuing rights and remedies under any other state or federal law.
         You are also required to use BBB AUTO LINE before exercising rights or
         seeking remedies created by Title I of the Magnuson-Moss Warranty Act,
         15 U.S.C. [§] 2301, et seq. If you choose to seek redress by pursuing rights
         and remedies not created by California Civil Code Section 1793.22 or Title
         I of the Magnuson-Moss Warranty Act, resort to BBB AUTO LINE is not
         required by those statutes.

   (Docket No. 15-2 at 26, § 6).

          In response, BMW asserts that its pre-litigation arbitration program is irrelevant
   to determining whether BMW may enforce the arbitration agreement in the Lease
   Agreement. (Arbitration Reply at 2, 8). The Court agrees with BMW. Plaintiff does
   not explain why BMW’s pre-litigation arbitration program, which appears to cover
   only a subset of Plaintiff’s claims, abrogates BMW’s ability to compel arbitration
   pursuant to the Lease Agreement, a separate agreement entered by Plaintiff. Plaintiff
   also provides no authority that supports Plaintiff’s argument – that BMW should be
   precluded from entering into and enforcing a different arbitration agreement so long as
   it maintains a pre-litigation arbitration program.

         Accordingly, the Court examines whether BMW may enforce the arbitration
   clause in the Lease Agreement as a third-party beneficiary.
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              14
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 15 of 21 Page ID #:822


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
   Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
                3.    Third Party Beneficiary

          The parties do not dispute that the Lease Agreement contains an arbitration
   clause encompassing claims of alleged defects affecting the Vehicle. However, the
   parties disagree as to whether the arbitration clause applies here given that the Lease
   Agreement was between Plaintiff and Long Beach BMW-Mini, and BMW was not a
   signatory.

          “[A] litigant who is not a party to an arbitration agreement may invoke
   arbitration under the FAA if the relevant state contract law allows the litigant to
   enforce the agreement.” Kramer v. Toyota Motor Corp., 705 F.3d 1122, 1128 (9th Cir.
   2013) (citing Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 632 (2009)). In
   California, “[a] third party beneficiary is someone who may enforce a contract because
   the contract is made expressly for his benefit.” Jensen v. U-Haul Co. of California, 18
   Cal. App. 5th 295, 301, 226 Cal. Rptr. 3d 797 (2017). The California Supreme Court
   has established a three-part test for determining a third-party beneficiary, as follows:

         [The Court shall examine] the express provisions of the contract at issue,
         as well as all of the relevant circumstances under which the contract was
         agreed to, in order to determine not only (1) whether the third party would
         in fact benefit from the contract, but also (2) whether a motivating
         purpose of the contracting parties was to provide a benefit to the third
         party, and (3) whether permitting a third party to bring its [] action against
         a contracting party is consistent with the objectives of the contract and the
         reasonable expectations of the contracting parties.

   Goonewardene v. ADP, LLC, 6 Cal. 5th 817, 829–30, 243 Cal. Rptr. 3d 299 (2019).
   The California Supreme Court noted that, generally, “[t]he circumstances that a literal
   contract interpretation would result in a benefit to the third party is not enough to
   entitle that party to demand enforcement. The contracting parties must have intended
   to confer a benefit on the third party.” Id. at 835 (internal quotation marks and
   citations omitted). For a third-party action to go forward, all three elements must be
   satisfied. Id. at 830.

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              15
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 16 of 21 Page ID #:823


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

   Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
   Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
         Here, BMW argues that two provisions of the Lease Agreement demonstrate that
   the parties expressly intended to benefit BMW. (Motion at 8-10).

          First, BMW points to the Warranties language, which states that “if the Vehicle
   is new, the Vehicle is subject to the standard manufacturer’s new vehicle warranty.”
   (Lease Agreement ¶ 16). Because BMW provides the warranty, BMW argues that it is
   a “third party” contemplated by the arbitration provision. (Motion at 9).

           Second, BMW points to the arbitration provision, which defines “Claim” as
   “any claim, dispute, or controversy . . . between me and you and your employees,
   officers, directors, affiliates, successors or assigns . . ., which arises out of or relates to
   my . . . lease, purchase or condition of this Vehicle, this Lease or any resulting
   transaction or relationship.” (Lease Agreement ¶ 38) (emphasis added). BMW asserts
   that it is an intended and identified third party beneficiary of the Lease Agreement
   because it is an affiliate of BMW FS, and BMW FS is the assignee of the Lease
   Agreement. (Weight Decl. ¶ 3; Lease Agreement ¶ 2; Arbitration Motion at 10).
   BMW further argues that Plaintiff’s claims against it “arose out of and relate to”
   Plaintiff’s Lease Agreement and the “condition” of the Vehicle, which are both
   encompassed within the arbitration provision definition of a “claim.”

           In response, Plaintiff challenges BMW’s interpretation of the “Claim”
   definition. First, Plaintiff argues that only the lessee and the lessor, the signatories to
   the agreement, may invoke the arbitration provision unless Plaintiff asserts a claim
   against a third party in connection with a claim she assert against the lessor.
   (Arbitration Opposition at 16). Because Plaintiff has not asserted a claim against the
   lessor, she argues that BMW may not invoke the arbitration provision. (Id.). Second,
   Plaintiff argues that the Court should reject BMW’s argument that her claims against it
   “arose out of and relate to” the Lease Agreement and the “condition” of the Vehicle.
   (Id. at 17). Plaintiff argues that this is functionally identical to BMW’s equitable
   estoppel theory, which has been rejected by several courts. (Id.).

          The Court agrees with BMW. The Court first does not agree with Plaintiff that
   the arbitration clause allows BMW (an affiliate of BMW FS) to invoke the arbitration

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              16
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 17 of 21 Page ID #:824


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

   Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
   Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
   clause only if Plaintiff asserts a claim against the lessor. The relevant provision of the
   arbitration clause provides the following:

         Unless otherwise specified, “I,” “me” and “my” refer to the Lessee and
         “you” and “your” refer to the Lessor or Lessor’s assignee. . . .
         “Assignee” refers to BMW Financial Services NA, LLC (“BMW FS”) . . .

         ...

         “Claim” broadly means any claim, dispute or controversy, whether in
         contract, tort, statute or otherwise, . . ., between me and you or your
         employees, officers, directors, affiliates, successors or assigns, or between
         me and any third parties if I assert a Claim against such third parties in
         connection with a Claim I assert against you, which arises out of or
         relates to my credit application, lease, purchase or condition of this
         Vehicle, this Lease or any resulting transaction or relationship (including
         any such relationship with third parties who do not sign this Lease).

   (Lease Agreement ¶¶ 2, 38) (emphasis added). In other words, the provision
   states that the “Claim” means any claim between Plaintiff and BMW FS’s
   affiliates, or alternatively, any third party if Plaintiff asserts a claim against such
   third parties in connection with a claim she asserts against the lessor. Because
   BMW argues that it is an affiliate of BMW FS, the second part of the clause
   regarding third parties does not apply.

          The Court also determines that all of Plaintiff’s claims against BMW “arise[] out
   of or relate[] to” the “condition” of Plaintiff’s Vehicle. The Complaint details the
   defects that she encountered on the Vehicle and asserts six claims against BMW based
   on such defects. (See generally Complaint). Specifically, Plaintiff asserts that BMW
   breached various warranties by selling a defective product and violated other
   California laws for failing to repurchase or repair such defects. (See Complaint ¶¶ 5-
   44). Therefore, the plain language of the arbitration clause demonstrates the parties’
   intent to expressly provide a benefit to BMW with regard to Plaintiff’s claims asserted
   in this action. It also appears to be consistent with the objectives of the contract and
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              17
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 18 of 21 Page ID #:825


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
   Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
   the reasonable expectations of the contracting parties since the Warranties clause states
   that the manufacturer – BMW in this case – would provide a new vehicle warranty.

          Finally, the Court rejects Plaintiff’s argument that this analysis is functionally
   identical to BMW’s equitable estoppel theory. Equitable estoppel examines
   (1) whether “a signatory must rely on the terms of the written agreement in asserting its
   claims against the nonsignatory or the claims are intimately founded in and intertwined
   with the underlying contract” and (2) whether “the signatory alleges substantially
   interdependent and concerted misconduct by the signatory and another signatory and
   the allegations of interdependent misconduct [are] founded in or are intimately
   connected with the obligations of the underlying agreement.” Kramer v. Toyota Motor
   Corp., 705 F.3d 1122, 1128-29 (9th Cir. 2013), cert denied, 571 U.S. 818 (2013)
   (internal quotation marks and citation omitted).

          For this analysis, the Court is not examining whether Plaintiff’s claims are
   intimately founded in and intertwined with the Lease Agreement or whether Plaintiff
   alleges substantially interdependent and concerted misconduct between BMW and
   another signatory. Rather, the Court is examining whether Plaintiff’s claims “arise[]
   out of or relate[] to” the “condition” of Plaintiff’s Vehicle – which is what is required
   based on the language of the Lease Agreement. As explained above, the Court
   determines that they do. Therefore, the Court concludes that BMW is a third-party
   beneficiary to the Lease Agreement and may compel arbitration of this action.

                4.     Binding Arbitration under the MMWA

          Even if a valid arbitration agreement existed between Plaintiff and BMW,
   Plaintiff further argues that her warranty claims are not subject to binding arbitration.
   (Arbitration Opposition at 18-22). Specifically, she argues that the federal Magnuson
   Moss Warranty Act (“MMWA”) bars the enforcement of arbitration provisions
   covering warranty agreements. (Id. at 19). In making this argument, Plaintiff relies on
   Federal Trade Commission (“FTC”) Regulations under 16 C.F.R. § 703 and the
   corresponding rulings, which impose certain restrictions on binding informal
   settlement. (See id. at 18-22). While Plaintiff has not asserted an MMWA claim, she

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              18
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 19 of 21 Page ID #:826


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
   Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
   argues that the Song-Beverly Act incorporates MMWA rules regarding arbitration by
   reference. (Id. at 18).

          The Court notes that Plaintiff failed to cite any authority holding that binding
   arbitration is barred under the MMWA. In fact, federal circuit courts that have
   addressed this exact issue have held otherwise. See Motor Vehicle Mfrs. Ass'n of U.S.,
   Inc. v. Abrams, 899 F.2d 1315, 1317 (2d Cir. 1990) (“[N]othing in the [MMWA] or the
   FTC Regulations forbids a warrantor from entering into binding arbitration.”); Walton
   v. Rose Mobile Homes LLC, 298 F.3d 470, 479 (5th Cir. 2002) (“We hold that the
   MMWA does not preclude binding arbitration of claims pursuant to a valid binding
   arbitration agreement, which the courts must enforce pursuant to the FAA.”); Davis v.
   S. Energy Homes, Inc., 305 F.3d 1268, 1280 (11th Cir. 2002) (“After a thorough
   review of the MMWA and the FAA, combined with the strong federal policy favoring
   arbitration, we hold that written warranty claims arising under the Magnuson–Moss
   Warranty Act may be subject to valid binding arbitration agreements.”).

          Following such authority, district courts in this circuit have similarly held that
   MMWA and the FTC regulations do not bar arbitration of written warranty claims.
   See e.g., Jones v. Gen. Motors Corp., 640 F. Supp. 2d 1124, 1137, 1140 (D. Ariz.
   2009) (“The legislative history of the MMWA likewise provides no indication that
   Congress intended to preclude resolution of its claims through binding arbitration. . . .
   Under the plain meaning of these terms, binding arbitration is not an ‘informal
   settlement.’ Binding arbitration formally and finally resolves a legal claim; it does not
   involve the voluntary surrender of the right to pursue a claim.”); Brown v. BYRV, Inc.,
   No. 3:14-CV-01213-AC, 2015 WL 4507159, at *18 (D. Or. July 24, 2015) (“[A]fter
   careful consideration, the court follows the well-reasoned opinions of the Fifth and
   Eleventh Circuits skillfully applying the McMahon and Chevron tests to the question
   of whether the MMWA prohibits binding arbitration. Accordingly, the court finds the
   MMWA does not prohibit enforcement of a binding, pre-dispute arbitration provision
   found in a written warranty.”).




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              19
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 20 of 21 Page ID #:827


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
   Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
         The Court finds no reason to deviate from such well-reasoned authority.
   Accordingly, the Court determines that the MMWA (and by extension, the Song-
   Beverly Act) does not prohibit binding arbitration.

                5.    Collateral Estoppel

         Plaintiff additionally argues that the Arbitration Motion is barred by collateral
   estoppel. (Arbitration Opposition at 22-23). The Court disagrees.

          First, based on the parties’ requests for judicial notice, it appears that BMW has
   had a mixed record regarding its efforts to compel arbitration. (See Docket Nos. 11,
   16). Specifically, BMW has provided a handful of cases, where the district court
   granted BMW’s motion to compel arbitration based on BMW’s third-party beneficiary
   status. (Arbitration Reply at 11-12). Given such inconsistent results, the Court
   determines that allowing Plaintiff to apply offensive collateral estoppel would be
   unfair. See Parklane Hosiery Co. v. Shore, 439 U.S. 322, 330 (1979) (“Allowing
   offensive collateral estoppel may also be unfair to a defendant if the judgment relied
   upon as a basis for the estoppel is itself inconsistent with one or more previous
   judgments in favor of the defendant.”).

          Second, BMW notes that he arbitration provision in this case is distinguishable
   from those in the cases cited by Plaintiff. (Arbitration Reply at 12-13). Notably,
   BMW points out that the arbitration provisions in the other cases did not include the
   term “affiliates” in defining the types of claims that could be subject to arbitration. As
   such, courts in those cases did not examine whether BMW was an affiliate of BMW FS
   – a critical issue in this case.

          Accordingly, the Court determines that BMW is a third-party beneficiary who
   may enforce arbitration of this action and that BMW is not collaterally estopped from
   enforcing its right to arbitrate. Because the Court determines that BMW is a third-
   party beneficiary, the Court need not determine whether it is also entitled to enforce the
   arbitration agreement under the equitable estoppel doctrine.


   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              20
Case 2:20-cv-02466-MWF-AGR Document 36 Filed 05/20/20 Page 21 of 21 Page ID #:828


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 20-2466-MWF (AGRx)                     Date: May 20, 2020
   Title:   Jacqueline Phillips-Harris v. BMW of North America, LLC, et al.
   V.    CONCLUSION

        For the foregoing reasons, the Remand Motion is DENIED and the Arbitration
   Motion is GRANTED.

          In the Ninth Circuit, the district court has discretion to dismiss a party’s
   complaint where the court finds that the arbitration clause covers all of the party’s
   claims. See, e.g., Johnmohammadi v. Bloomingdale’s, Inc., 755 F.3d 1072, 1074 (9th
   Cir. 2014) (affirming dismissal of action where “all of [the plaintiff’s] claims fall
   within the scope of th[e] arbitration agreement”); Sparling v. Hoffman Const. Co., Inc.,
   864 F.2d 635, 638 (9th Cir. 1988) (affirming dismissal of action where “the arbitration
   clause was broad enough to bar all of the plaintiff’s claims since it required [the
   plaintiff] to submit all claims to arbitration”). Because the Lease Agreement
   encompasses all of Plaintiff’s claims, the Court in its discretion chooses dismissal
   instead of a stay.

         Accordingly, the action is DISMISSED without prejudice.

           This Order shall constitute notice of entry of judgment pursuant to Federal Rule
   of Civil Procedure 58. Pursuant to Local Rule 58-6, the Court ORDERS the Clerk to
   treat this Order, and its entry on the docket, as an entry of judgment.

         IT IS SO ORDERED.




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              21
